Title: To James Madison from Sylvanus Bourne, 30 August 1805 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


          § From Sylvanus Bourne. 30 August 1805, Amsterdam. “I had the honor to write you a few days since via Baltimore mentioning the renewed depredations made on our navigation bound here by the British Cruisers in virtue of late orders from that Govt.—and it appears now that it is a system become general on the Seas—our outward as well as inward bound Vessells in all the European Waters are brought up in British Ports & many of them have been already tried & condemned & it is asserted that orders have gone to the West Indies for their Cruisers to take all American Vessells laden with the produce of their enemies Colonies—not having yet recd any advice from our Consul in London on this important subject—I am not correctly informed of the motives & principles which have induced these proceedings nor can I say to what extent they are intended to be pursued. It seems pretty clear however that in the application of any general principle herein many of our vessells & cargoes will be unjustifiably condemned & our Citizens tho innocent be exposed to grave & severe losses.
          “Every account from the various parts of Europe seem to justify the belief of a renewed War on the Continent. I must repeat as my opinion that the prospect in this regard Constitutes a prominent motive with the British Cabinett to treat neutrals in so rough a manner—as her political situation is found to influence most essentially her maritime adjudication but to what point we are bound to submit to the Rules G B may see fit to prescribe for our commerce is a que⟨s⟩;tion which must of course be settled between the two Governments & I doubt not that ours will assume a firm & decided attitude under these untoward circumstances.
          “By this opportunity I send for publication in Newyork a triplicate copy of the Statement referred to in my late letters in reply to those of Mess D & O—and I flatter myself my respected Sir that you will [be] perfectly convinced from ⟨what⟩; I have said on this subject (that however awkward the first appe⟨rance⟩; of the matter was) I have been guided by pure & correct ma[illegible] through the whole transaction & that Govt will not fail to continue to me that confidence which I so highly value & which is so necessary to the welfare of my family—permit [me] to Say that I stand on high ground with both the french & Batavian Authorities here, & that I shall in future carefully avoid even the semblance of impropriety in all my conduct & with integrity & zeal pursue the duties of my Office & I hope with advantage to my fellow Citizens & with becoming personal honor & dignity.”
          
            Adds in a postscript: “The British appear to pursue a System of Blockade of their enemies Ports of insidious nature & which exposes Neutrals to great embarrassments as the Commanders of their fleets are found to have a discretionary power in this regard & often for a considerable length of time permit Vessells to enter blockaded Ports & all of a sudden withold this indulgence which tends to lead many into a security of which they are ultimately the victims—the practice upon this system has been of late evinced relative to the Port of Cadiz & a number of our Vessells have been taken & carried to Gibraltar for adjudication on the principle of having violated the blockade of that Port—Whereas they had only pursued the track which but a few days before was open & free to many of our Countrymen. The interests of our Commerce seems indeed to require that more precise rules should be agreed on relative to Blockaded Ports.”
          
        